Citation Nr: 1752446	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  08-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to an effective date earlier than July 3, 2009, for the assignment of a 60-percent disability rating for renal insufficiency and arterial hypertension.

4.  Entitlement to an effective date earlier than July 3, 2009, for the assignment of a 40-percent rating for generalized peripheral neuropathy of the right lower extremity.

5.  Entitlement to an effective date earlier than July 3, 2009, for the assignment of a 40-percent rating for generalized peripheral neuropathy of the left lower extremity.

6.  Entitlement to an effective date earlier than July 3, 2009, for the assignment of a 30-percent rating for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an effective date earlier than July 3, 2009, for the assignment of a 20-percent rating for peripheral neuropathy of the left upper extremity.

8.  Entitlement to an increased rating for generalized peripheral neuropathy of the right lower extremity, rated as 20-percent disabling prior to July 3, 2009, and 40-percent disabling thereafter.

9.  Entitlement to an increased rating for generalized peripheral neuropathy of the left lower extremity, rated as 20-percent disabling prior to July 3, 2009, and 40-percent disabling thereafter.

10.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated as 10-percent disabling prior to July 3, 2009, and 30-percent disabling thereafter.

11.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as 10-percent disabling prior to July 3, 2009, and 20-percent disabling thereafter.

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, October 2006, July 2008, and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2014, the Board remanded the issues on appeal in order to schedule the Veteran for a Board hearing.  However, in January 2017 correspondence, the Veteran indicated that he wished to withdraw his hearing request.

The issues of entitlement to service connection for an acquired psychiatric disorder; entitlement to an effective date earlier than July 3, 2009 for the assignment of increased ratings for renal insufficiency and arterial hypertension and bilateral upper and lower extremity peripheral neuropathy; entitlement to increased ratings for bilateral upper and lower extremity peripheral neuropathy; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service connection for depression.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the April 2005 rating decision relates to the basis for the prior denial.




CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for depression is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the April 2005 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran first filed a claim for service connection for depression in January 2005.  The RO denied the claim in an April 2005 rating decision; the Veteran was notified but did not appeal the decision.  In June 2006, the Veteran filed an application to reopen his claim for depression.  In an October 2006 rating decision, the RO reopened the claim, finding new and material evidence had been received, but denied the claim on the merits.  The Veteran subsequently perfected his appeal to the Board as to this issue.

Relevant evidence received since the April 2005 rating decision includes VA and private medical records documenting continued psychiatric treatment.  Most notably, the Veteran submitted evaluations from a private psychiatrist reflecting the psychiatrist's opinion that the Veteran's psychiatric impairment is causally related to his service-connected diabetes.  In light of this new evidence, the Board finds that the evidence submitted since the April 2005 rating decision, when considered with previous evidence of record, relates to a previously unestablished fact necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156(a).





ORDER

The application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary with respect to the remaining claims on appeal.  See 38 C.F.R.  § 19.9.

Acquired Psychiatric Disorder

The Board finds that a VA examination is warranted to clarify the nature and etiology of the Veteran's acquired psychiatric disorder.  Notably, the Veteran underwent a VA Mental Disorders examination in May 2011.  The report included a negative nexus opinion based in part on a finding that the Veteran had not been treated for psychiatric symptoms since 2009, when he was seen for a mood disorder due to chronic pain.  However, the Veteran's claim for service connection was received in June 2006.  As such, the "current disability" element has been met and the VA opinion is therefore inadequate.  See 38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the threshold requirement for service connection is met when a disability exists at a time the claim was filed, even if it resolves prior to adjudication of the claim).

Furthermore, the May 2011 VA examiner's finding that "there is no relation between the claimed depression and the diabetes mellitus type 2" is inadequate, as it does not take into account an evaluation submitted by the Veteran's private psychiatrist reflecting a positive link between his diabetes and his psychiatric symptoms.  See Psychiatric Evaluation, Dr. Munoz (September 2006).  For the aforementioned reasons, a remand is warranted to afford the Veteran a more thorough psychiatric evaluation.

Earlier Effective Date and Increased Rating
Claims for Peripheral Neuropathy

The Board finds that a retrospective medical opinion is required to determine the severity of the Veteran's peripheral neuropathy prior to July 3, 2009.  Specifically, an opinion is needed regarding whether the criteria for increased ratings were met prior to July 3, 2009, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Codes (DCs) 8520 and 8515.  Notably, the relevant VA examination reports of record prior to July 3, 2009, do not include determinations regarding whether the Veteran's peripheral neuropathy was mild, moderate, moderately severe, or severe, in accordance with the applicable rating criteria nor does it address whether the Veteran had neuralgia or neuritis.  See id.  The Board is not permitted to base its decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, additional medical evidence is needed.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Furthermore, because the claims for increased ratings for the Veteran's peripheral neuropathy are inextricably intertwined with the claims for earlier effective dates, these issues must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Earlier Effective Date for the Assignment of a 60-Percent Rating 
for Renal Insufficiency and Arterial Hypertension

The Board finds that a retrospective medical opinion is required to determine the nature and severity of the Veteran's renal insufficiency and arterial hypertension prior to July 3, 2009.  Notably, the relevant VA examination reports of record prior to July 3, 2009, do not conclusively determine whether there was a "definite decrease in kidney function."  These reports are likewise unclear as to whether the requirements for a higher rating for arterial hypertension have been met prior to July 3, 2009.  See 38 C.F.R. § 4.115(a) (noting that a 60-percent rating is warranted for renal dysfunction manifested by "constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101").  As noted above, the Board cannot base its decisions on its own unsubstantiated medical conclusions.  See Colvin, 1 Vet. App. at 175.  Thus, additional medical evidence is needed.

TDIU

During the pendency of his appeal, the Veteran has asserted that his service-connected disabilities have rendered him unemployable.  However, because the issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal, it must be remanded as well.  See Harris, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from February 2017 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder/s in conformance with the DSM-5.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should first clarify the Veteran's current acquired psychiatric disorder/s.  Then, the examiner should opine as to the following:

(a) 	Whether it is at least as likely as not (50 percent probability or more) that any such disorder was incurred in or aggravated during service.

(b) 	Whether it is at least as likely as not (50 percent probability or more) that any such disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus type II or any complications thereof.

3.  Forward the claims file to an appropriate specialist for a retrospective medical opinion regarding the severity of the Veteran's peripheral neuropathy.  After reviewing the entire record, the examiner should opine as to whether, prior to July 3, 2009, the Veteran's bilateral peripheral neuropathy (upper and lower extremities) was mild, moderate, moderately severe, or severe pursuant to the criteria listed in 38 C.F.R. § 4.124(a), DCs 8520 and 8515.

The examiner should make certain to identify the nerve group associated with the Veteran's disability, as well as to discuss whether the Veteran's disability includes paralysis (complete or incomplete), and/or neuritis, and/or neuralgia.

4.  Forward the claims file to an appropriate specialist for a retrospective medical opinion as to the severity of the Veteran's renal insufficiency and arterial hypertension.  After reviewing the entire record, the examiner should opine as to the severity of this condition prior to July 3, 2009 pursuant to the criteria listed in 38 C.F.R. § 4.115(a) applicable to renal dysfunction.

5.  After completing all indicated development, the AOJ should readjudicate the claims on appeal, to include entitlement to increased ratings for bilateral upper and lower extremity peripheral neuropathy and entitlement to a TDIU.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


